Citation Nr: 0633797	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary 
disease (COPD).

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1959 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In March 2005, to support his claim, the veteran and his wife 
testified at a hearing at the RO before a decision review 
officer (DRO).  And even more recently, in January 2006, the 
veteran testified at an additional hearing, this time before 
the undersigned Veterans Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence suggesting the 
veteran's COPD either originated in service or is otherwise 
causally related to his military service.

2.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner 
of war.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred or aggravated during 
service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2006).

2.  A chronic dental disability, for compensation purposes, 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.381.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in August 2004.  
The letter provided him with notice of the evidence necessary 
to support his claims that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to these 
claims.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, VCAA notice was provided in August 2004, so prior to 
the RO's initial decision in October 2004.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini II 
and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
obtained from Drs. Pisick and Chahrahban, and Holy Family 
Hospital.  He and his wife have indicated they made attempts 
to obtain earlier treatment records, but were told the 
records had been destroyed (see, e.g., Hr'g. Tr., pg. 5 
(March 2005)).  And as mentioned, he and his wife testified 
at a hearing before a DRO in March 2005, and he testified 
before the undersigned VLJ in January 2006.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent necessary and that 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed, and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and 
may be considered service connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Service Connection for COPD

At the January 2006 hearing, the veteran testified that 
during his military service he was involved in secret "Black 
Ops" experiment with five other men, which involved being 
exposed to gases (Hr'g. Tr., pgs. 3-4).  He said a few days 
after the experiment he was told that 3/4 of his lungs were 
burned and he had walking pneumonia.  Id.  He said he has had 
respiratory problems ever since (pg. 13).  At the March 2005 
hearing, his wife, who is a nurse, said he had problems ever 
since service, and that while smoking adds to his problem, it 
is not the entire reason for his condition (pg. 4).  She felt 
the respiratory problems he had during service, specifically 
the walking pneumonia, were the cause of his COPD (pgs. 4-5).

A review of the veteran's SMRs indicates the veteran had an 
acute upper respiratory infection (URI) and pharyngitis 
(inflammation of the pharynx) in April 1959.  He was treated 
and cured.  The next month, at a May 1959 physical 
examination for airborne school, his lungs were normal, and 
the Report of Medical History filled out by him indicates he 
had no respiratory complaints.  In December 1959, he had 
another episode of pharyngitis, but at the January 1960 
physical examination given prior to his discharge, his lungs 
were normal and he had no complaints of shortness of breath, 
chronic cough, or pain or pressure in his chest (see his 
Report of Medical History).  So apparently the pharyngitis 
had resolved by the time he was discharged from military 
service.  

The veteran's SMRs are unremarkable for treatment of walking 
pneumonia - whether due to a secret experiment or otherwise.  
There is no mention of any sort of secret experiment for 
which he was specially selected.  Rather, a December 1959 
record indicates he was assigned special duty as a fireman in 
October 1959, but spent 38 days since then confined by the 
civil authorities for drinking, disorderly conduct and 
resisting arrest.  In January 1960, he was referred for a 
mental hygiene consultation, and it was recommended he be 
discharged from military service because of his asocial 
personality and inability to adjust.

The private medical records indicate the veteran was treated 
for a URI in February 1999.  A July 2002 record indicates he 
had had a coronary artery bypass graft and a history of COPD.  
He was not compliant with the smoking and dietary 
modifications suggested, and was again advised he needed to 
quit smoking.  In October 2002, pulmonary function tests 
(PFTs) revealed he had a severe obstructive lung defect.  It 
was noted he had smoked 1 1/2 packs of cigarettes a day since 
he was 18 years old - so approximately 34 years at the time 
of the examination.  He was again advised of the absolute 
need for him to quit smoking.  A January 2003 record 
indicates he cut back on his smoking and reported 
improvement.  In March 2004, he had an URI, which exacerbated 
his COPD.  A June 2004 record notes he had shortness of 
breath due to COPD and chronic smoking.  

The VAOPT records in July and August 2004 note the veteran's 
COPD was being monitored.  December 2004 records from the 
Caritas Holy Family Hospital indicate he contracted 
obstructive bronchitis and was treated with antibiotics.

As mentioned, there is no evidence the veteran developed a 
chronic respiratory condition during his military service.  
He did not have walking pneumonia as he alleges.  Rather, the 
evidence indicates he was treated twice for an URI and 
pharyngitis and successfully cured.  These conditions were 
acute and transitory - not chronic.  This is clear because 
the report of the January 1960 physical examination given 
prior to being discharged indicates his lungs were normal and 
he had no respiratory complaints.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his COPD to 
his service in the military that ended many years ago.  Id.  

The Board notes the veteran's wife, who is a nurse, testified 
she believed the veteran's COPD was a result of the walking 
pneumonia and other respiratory problems he had in service 
(Hr'g. Tr. , pgs. 4-5 (March 2005)).  But this opinion is 
based on inaccurate information, namely that the veteran had 
walking pneumonia or some other chronic respiratory condition 
during military service.  As mentioned, the evidence simply 
does not support this.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).

In sum, there is no competent medical evidence on record 
establishing a link between the veteran's current COPD and 
military service.  For this reason, the claim for service 
connection for COPD must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Service Connection for a Dental Condition

In January 2006, the veteran testified that six to ten weeks 
after the "Black Ops" secret gas experiment, his teeth 
started bleeding and he was told all his roots were dead and 
his teeth needed to be removed (Hr'g. Tr., pg. 4).  His SMRs 
indicate, however, that at the time of enlistment in March 
1959, he already had full upper dentures.  He had several 
other carious teeth extracted during service - teeth #'s 8, 
9, 10, 11, 20, 30.  Teeth #'s 20 and 30 were extracted in 
April 1959; and teeth #'s 8, 9, 10, and 11 were extracted in 
August 1959.  He was also fitted for full upper dentures and 
partial lower dentures.  His SMRs do not show any findings of 
a traumatic dental injury.  These teeth were removed because 
they were decayed and could not be restored.  Even if this 
was due to chronic periodontal disease, which is not actually 
noted in the record, these teeth were removed within 180 days 
after he began active duty.  So service connection can not be 
granted for treatment purposes.  38 C.F.R. § 3.381(f).

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997; corrected on 
February 25, 1997).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  
Therefore, service connection for compensation purposes 
cannot be granted merely due to the need for treatment of 
teeth (or a tooth) while on active duty, as that type of 
treatment in service was not tantamount to dental trauma.  
And the veteran does not have a qualifying compensable or 
noncompensable dental disability of the type otherwise 
mentioned in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

With there being no evidence of any trauma in service, or the 
existence of a dental condition resulting from dental 
treatment, there simply is no basis upon which to establish 
service connection for compensation purposes.  In view of 
this, the veteran has not presented a legally sustainable 
claim for a VA benefit, and his appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claims for service connection for COPD and a dental 
condition are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


